DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/1/2021 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 10-11, 15 and 33-39 are objected to because of the following informalities:  
Regarding claim 10 (and thereby dependent claim 11), there are five separate instances of identical rough grammar regarding the improperly repeated phrase “said first said second” wherein a minor amendment such as “said first and said second” will moot these objections;  
Regarding claim 11, there are five separate instances of identical rough grammar regarding the improperly repeated phrase “said first said second” wherein a minor amendment such as “said first and said second” will moot these objections;  
Regarding claim 15, there is a minor instance of rough grammar at “the said” wherein a duplicative sue of an antecedent basis term is used (i.e. use of one of these two antecedent basis terms will moot this minor objections);  
Regarding claim 33 (and thereby dependent claim 34), there is a minor instance of rough grammar at “a cross-section which greater than” (wherein an amendment such as “a cross-section is greater than” will moot this minor objection);  
Regarding claim 35 (and thereby dependent claims 36-39), there is a minor instance of rough grammar in line 16 at “said first ands second opposed loops”; and  
Regarding claim 37, there is a minor instance of rough grammar in line 3 at “disposed a portion of said first”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31 and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "said enlarge portions" in line 1.  There is insufficient antecedent basis for this limitation (i.e. claim 29 introduces “at least one enlarged portion”) in the claim and a minor typographical error (i.e. enlarge[d]).  Appropriate correction is required.
Claim 35 (and thereby dependent claims 36-39) recites the limitation "said distal ends" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 36 (and thereby dependent claim 37) recites the limitation "said length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKay et al. (US 2008/0086152).
McKay discloses (see annotated Fig. 8 below) a suturing device and technique comprising the following claim elements:

    PNG
    media_image1.png
    475
    739
    media_image1.png
    Greyscale

(claim 1) a suture construct including a first reduction construct configured to (i.e. capable of) be selectively arranged in an expanded state and a reduced state (via locking limb on opposed loop portion and slipknot 58 on the contractible loop portion), said first reduction construct comprising a first locking limb (see Fig. 8 above); a first contractible loop (see Fig. 8 above); and a first opposed loop (see Fig. 8 above) disposed generally opposite to said first contractible loop (as shown in Fig. 8), wherein reduction of said first opposed loop contracts said first contractible loop from said expanded state into said reduced state and secures said suture construct in said reduced state (see Fig. 8 above; pulling on locking limb reduces both the opposed loop and the contractible loop via the slipknot 58);
(claim 5) wherein said first contractible loop (see Fig. 8 above) and said first opposed loop (see Fig. 8 above) are separated by a first loop defined by a first knot (58);
(claim 18) wherein a length of said first contractible loop (see Fig. 8 above) is reduced by pulling said locking limb (see Fig. 8 above), causing a portion of said suture to pass from said first contractible loop and through said first knot (58), and through said first opposed loop (as shown in Fig. 8, pulling on the locking limb reduces the opposed loop and further pulls a portion of the contractible loop through the slipknot 58 and into the opposed loop); and
(claim 19) wherein said first locking limb (see Fig. 8 above) is configured to (i.e. capable of) be disposed through said first opposed loop (see Fig. 8 above) to lock said suture construct (Fig. 8, free strand end of locking limb is fully capable of being passed through the opposed loop if one so desires).

Claims 1, 5 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pilgeram et al. (US 2014/0277121).
Pilgeram discloses (see Fig. 9) an adjustable filament comprising the following claim elements:
(claim 1) a suture construct including a first reduction construct configured to (i.e. capable of) be selectively arranged in an expanded state and a reduced state (via adjustable loop portions at 12 and “upper” 13), said first reduction construct comprising a first locking limb (at “lower” 13); a first contractible loop (12); and a first opposed loop (“upper” 13) disposed generally opposite to said first contractible loop (12) (as shown in Fig. 9), wherein reduction of said first opposed loop (“upper” 13) contracts said first contractible loop (12) from said expanded state into said reduced state and secures said suture construct in said reduced state (pulling on free strand ("lower” 13) reduces both first opposed loop (“upper” 13) and first contractible loop (12); [0033]-[0034]);
(claim 5) wherein said first contractible loop (12) and said first opposed loop (“upper” 13) are separated by a first loop defined by a first knot ([0049]; [0050]; [0053]; free strand of "lower" 13 knotted in a first loop around adjustable portion 12 for additional securement); and
(claim 19) wherein said first locking limb (“lower” 13) is configured to (i.e. capable of) be disposed through said first opposed loop (“upper" 13) to lock said suture construct (Fig. 9, free strand end of 13 is fully capable of being passed through the first opposed loop of “upper” 13).

Claims 1, 2, 8, 20, 21 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Norton (US 2013/0190819).
Norton discloses (see Figs. 1A-1C) a system and method for coupling tissue comprising the following claim elements:
(claim 1) a suture construct including a first reduction construct (14) (see Figs. 1A-1B) configured to (i.e. capable of) be selectively arranged in an expanded state and a reduced state (via pulling on free end 60 that reduces adjustable loops 50 and 52), said first reduction construct comprising a first locking limb (60); a first contractible loop (52); and a first opposed loop (50) disposed generally opposite to said first contractible loop (as shown in Figs. 1A-1B), wherein reduction of said first opposed loop contracts said first contractible loop from said expanded state into said reduced state and secures said suture construct in said reduced state (via pulling on free end 60 that reduces adjustable loops 50 and 52);
(claim 2) further comprising a suture pin (20, Fig. 1A) configured to (i.e. capable of) be disposed through said first contractible loop (52) (sleeve/pin 20 is shown disposed at least partially within/though loop 52);
(claim 8) further comprising a second reduction construct (14A, see Fig. 1C) separated from said first reduction construct (14) by a bridge (30, see Fig. 1C; two suture constructed connected together via central bridge 30), said second reduction construct (14A) comprising a second locking limb (equivalent of 60 from Fig. 1A); a second contractible loop (equivalent of 52 from Fig. 1A); and a second opposed loop (equivalent of 50 from Fig. 1A) disposed generally opposite to said second contractible loop (as shown in Fig. 1C), wherein reduction of said second opposed loop contracts said second contractible loop (via pulling on free end 60 that reduces adjustable loops 50 and 52 on the second suture construct 14A);
(claim 20) further comprising a suture pin (20, Fig. 1A) configured to (i.e. capable of) be disposed through said first and said second contractible loops (52 of both constructs 14,14A in Fig. 1C) (a sleeve/pin 20 is shown disposed at least partially within/though each of loops 52);
(claim 21) wherein said suture pin (20) comprises an elongated body portion ([0054]; see Figs. 1A and 1C; elongated sleeve 20 defines an elongated passageway therein); and
(claim 32) a first (14, Fig. 1C) and a second (14, Fig. 1C) reduction construct separated by a bridge (30, see Fig. 1C; two suture constructed connected together via central bridge 30), each of said reduction constructs configured to (i.e. capable of) be selectively arranged in an expanded state and a reduced state (via pulling on free end 60 that reduces adjustable loops 50 and 52) and each comprising a locking limb (60); a contractible loop (52); and an opposed loop (50) disposed generally opposite to said contractible loop (52) (as shown in Figs. 1A-1C), wherein reduction of said opposed loop contracts said contractible loop from said expanded state into said reduced state and secures said suture construct in said reduced state (via pulling on free end 60 that reduces adjustable loops 50 and 52).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,492,200.  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set generally requires at least a first suture construct and an optional second suture construct separated from the first construct by a bridge wherein each construct includes a locking limb, a contractible loop, and an opposed loop and/or a suture pin having an elongated body and two enlarged portions and/or a method of forming a suture construct.  It is further noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore, the narrower, species claims of U.S. Patent No. 9,492,200 anticipate the broader, genus claims of the present invention.
Claims 1-13 and 20-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,695,096.  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set generally requires at least a first suture construct and an optional second suture construct wherein each construct includes a locking limb, a contractible loop, and an opposed loop and/or a suture pin having an elongated body and two enlarged portions.  It is further noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore, the narrower, species claims of U.S. Patent No. 10,695,096 anticipate the broader, genus claims of the present invention.

Allowable Subject Matter
Claims 35-39 do not have any prior art rejections pending and contain allowable subject matter.  It is noted that claims 35-39 remain subject to claim objections and/or 112 rejections set forth above which must be addressed before these claims can be in proper condition for allowance.
Claims 1-34 and 40 remain subject to double patenting rejections set forth above and claims 1-2, 5, 8, 18-21 and 32 remain subject to prior art rejections set forth above which must be addressed before these claims may be in proper condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771